Per Curiam.
Twice has this case been here on appeals by the defendant, and it is again before us on substantially the same state of facts. On the former occasions the law of the case was clearly "and fully propounded for the guidance of the court below; by Bisohoff and Daly, JJ., 9 N. Y. Supp. 494, and by Bookstaver, J., 10 N. Y. Supp. 529. At the trial under review the only development, if any, to vary the case was evidence of alleged injury to the furniture; but we are of opinion that such evidence was insufficient in law to fix the plaintiff with liability. Judgment reversed, and new trial, costs to abide the event.